DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 28 April 2022, with respect to the rejection(s) of claim(s) 1-3 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sato.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sato (US 2019/0193430.)
Regarding claim 1, 
	Sato discloses a printing system [100 in figs. 1-2] comprising: 
a belt [121 in fig. 3] or a plurality of rollers onto which media [101 in fig. 3] is loaded [paragraph 0048]; 
a motor [170 in fig. 2] to rotate the belt or the rollers to continuously advance the media at a constant speed [paragraphs 0051 and 0085; step s4 in fig. 6]; 
a leading edge sensor [129 in figs. 2-3] to detect leading edges of the media as the media are advanced [paragraphs 0059 and 0087; step s5 in fig. 6]; 
printing hardware [130 in figs. 2-3] to print a print job having a plurality of pages on the media as the media are advanced through a print zone incident to the printing hardware [as seen in fig. 3; paragraphs 0034, 0091 and 0095; step s7 in fig. 6]; and 
logic hardware [CPU 150a in fig. 2] to cause the printing hardware to print on the media in a continuous mode in which the belt or the rollers are not stopped until the print job has been completed [paragraphs 0094-0095; steps s8-s9 in fig. 6.]

Regarding claim 3, 
	Sato further discloses wherein the print job is of indefinite length as to a number of the pages of the print job [it is well-known that the printing system will perform the printing operation according to data and that multiple operations may be made to complete a print job.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Loh et al. (US Patent 7,914,099 – hereinafter Loh.)
Regarding claim 2, 
	Sato discloses the claimed limitations as set forth above but fails to expressly teach wherein a distance between the leading edge sensor and the print zone is configurable between print jobs.

	However, in the same field of endeavor, Loh discloses a printing system [10 in fig. 1] comprising: a plurality of rollers [40/220 in fig. 1] to convey printing media is loaded [col. 2, lines 26-33]; a leading edge sensor [200 in fig. 1] to detect leading edges of the media as the media are advanced [col. 4, line 60 – col. 5, line 8; col. 5, lines 32-62; step 340 in fig. 2]; and printing hardware [20 in fig. 1] to print a print job having a plurality of pages on the media as the media are advanced through a print zone incident to the printing hardware [col. 2, lines 14-25; col. 2, line 57 – col. 3, line 34]; wherein a distance between the leading edge sensor and the print zone is configurable between print jobs [col. 5, lines 9-62; col. 6, lines 15-46.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sato invention to include means for configure a distance between the leading edge sensor and the print zone between print jobs as taught by Loh for the purpose of accurately loading staged media of different shapes and sizes on a moving target for printing.   

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4,
The primary reason for allowance for this claim is the inclusion of the limitations of the printing system of claim 1, further reciting wherein upon the leading edge sensor detecting a position of a leading edge of a first medium advancing towards the print zone, the logic hardware is to cause the printing hardware to start printing first page data responsive to determining that the leading edge of the first medium has reached the print zone, based on the detected position of the leading edge of the first medium, 
wherein upon completion of printing of the first page data, the logic hardware is to cause the printing hardware to print blank lines until the leading edge sensor has detected a position of a leading edge of a second medium advancing towards the print zone and the leading edge of the second medium has reached the print zone, and 
wherein the logic hardware is to cause the printing hardware to start printing second page data responsive to determining that the leading edge of the second medium has reached the print zone, based on the detected position of the leading edge of the second medium.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claim 5,
	This claim is considered to have allowable subject matter due to its dependency on claim 4.
	
Claims 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9,
The primary reason for allowance for this claim is the inclusion of the limitations of a non-transitory computer-readable data storage medium storing program code executable by a processor to perform continuous mode printing processing comprising: 
upon detection of a position of a leading edge of a first medium advancing towards a print zone, starting printing of first page data responsive to determining that the leading edge of the first medium has reached the print zone, based on the detected position of the leading edge of the first medium; 
upon completion of printing of the first page data, printing blank lines until a position of a leading edge of a second medium advancing towards the print zone has been detected and the leading edge of the second medium has reached the print zone; and 
starting printing of second page data responsive to determining that the leading edge of the second medium has reached the print zone, based on the detected position of the leading edge of the second medium.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 10-15,
These claims are considered to be allowable due to their dependency on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853